DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Miyahara et al. (US 2015/0037205).
In re claim 1: David Shelby et al. discloses a blow molding method for molding a composite container, comprising: preparing a preform (figure IV) which is made of plastic material ([0032]); arranging a plastic member (figure III) having heat shrinkability outside the preform (figure IV); Setting the plastic member (figure III) in close contact with an outer surface of the preform by heating the plastic member, by a first heating device (the preform is initially heated which heat-shrinked the label to the preform prior to blow molding), to cause it to heat-shrink and make a composite preform (see [0045]);  heating the preform and the plastic member, and inserting the preform and the plastic member in a blow molding die ([0039]); and integrally inflating the preform and the plastic member by performing blow molding on the preform and the plastic member in the blow molding die (at least [0039]).
David Shelby et al. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Miyahara et al.:  
Miyahara et al. teaches the provision of a first series of processes for making the composite preform is carried out in a first factory; transporting the composite preform to a second factory; and carrying out a second series of processes for making the composite container by means of blow molding in the second factory (See paragraph [0065] of Miyahara et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the blow molding method of David Shelby et al. with a second factory as taught by Miyahara et al. in order to reduce the size of the factory or provide an additional location of the factory near a transport facility (See paragraph [0065] of Miyahara et al.).
Miyahara et al. further discloses:
In re claim 3: the preform (figure IV) includes a mouth part (open top part with threads), a trunk part (central part between bottom and top flange) and a bottom part (semispherical bottom part); and the plastic member (figure III) is arranged to cover part the trunk part of the preform (figure IV) and bottom part (upper edge part) of the preform (figure IV). 
In re claim 4: the plastic member (figure III) has a gas barrier property or a ray barrier property ([0025]).  
In re claim 5: the plastic member (figure III) has been provided with a design or printing ([0025]).  
In re claim 6: the plastic member (figure III) is made of material having a higher warm keeping property or cool keeping property than the plastic material forming the preform (figure IV) (see paragraphs [0024] plastic member and [0034] preform) depending on the chosen materials this is taught. 
In re claim 7: the plastic member (figure III) is made of material that is less slippery than the plastic material forming the preform (figure IV) (see paragraphs [0024] plastic member and [0034] preform) depending on the chosen materials this is taught. 
In re claim 8: the plastic member (figure III) is an outer contractive member having a function of contracting with respect to the preform (figure IV) (see paragraph [0039]).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Miyahara et al. (US 2015/0037205) and in view of Shi et al. (US 2006/0210746).
David Shelby et al. further discloses:
In re claim 2: the preform (figure IV) includes a mouth part (open top part with threads), a trunk part (central part between bottom and top flange) and a bottom part (semispherical bottom part); and the plastic member (figure III) is arranged to cover the trunk part of the preform (figure IV).  
David Shelby et al. in view of Miyahara et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Shi et al.: 
Shi et al. teaches the provision of a plastic member 14 arranged to cover the bottom part of the preform 12 (see figure 1 of Shi et al.).  
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby et al. in view of Miyahara et al. with a bottom covering preform portion as taught by Shi et al. in order to provide a desired texture or grippability or UV protection to the bottom of the container (see paragraphs [0041] and [0049] of Shi et al.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Miyahara et al. (US 2015/0037205) and in view of David Shelby et al. (US 2002/0166833) (a different embodiment). David Shelby et al. in view of Miyahara et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by David Shelby et al. (different embodiment):
In re claim 9: arranging an inner label member to surround the outer surface of the preform, wherein the plastic member is arranged outside the inner label member.
David Shelby et al. (different embodiment) teaches the provision of applying a plastic member (sleeve) as a UV blocking layer or barrier layer and then incorporate an additional label thus creating a multiple layers being on the container layer for including a label for the product and at the same time protecting the contents being held within the container. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a label member (sleeve) in addition to a protective sleeve (barrier layer) as suggested by David Shelby et al. ([0025]) for the reason discussed above.

Response to Arguments
Applicant's arguments filed on 06/30/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735